Citation Nr: 1713087	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board remanded the Veteran's claim in order to, among other things, afford the Veteran an examination in connection with the claim.  The Veteran was sent a duty to assist letter, dated in August 2014, letting the Veteran know that he would be scheduled for a VA examination.  This letter was returned as undeliverable in September 2014.  The Veteran's correct address was later ascertained and other correspondence was resent, but the claims file does not indicate that this letter was resent.  The Veteran failed to appear for the scheduled examination.  In December 2016, the Veteran submitted a statement indicating that every year his right shoulder had been getting worse to the point that he could no longer use it.

Based on the foregoing, and in light of the fact that the Veteran may have not received notice of the examination, the Board finds that the Veteran should be scheduled for another examination in connection with his claim and in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right shoulder disability.  Access to the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right shoulder disability under the rating criteria.  In particular, the examiner should test the range of motion of the right shoulder in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  The examiner should also note whether there have been dislocations, and if so, their frequency.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (6).




